                                                Case 20-12878-abl       Doc 145     Entered 07/13/20 09:34:57        Page 1 of 3


                                           1   LARSON & ZIRZOW, LLC                            SAUL EWING ARNSTEIN & LEHR LLP
                                               ZACHARIAH LARSON, ESQ., NV# 7787                MICHAEL L. GESAS, ESQ., IB#6186924
                                           2   E-mail: zlarson@lzlawnv.com                     E-mail: michael.gesas@saul.com
                                               MATTHEW C. ZIRZOW, ESQ., NV# 7222               DAVID A. GOLIN, ESQ., IB# 6180517
                                           3
                                               E-mail: mzirzow@lzlawnv.com                     E-mail: david.golin@saul.com
                                           4   850 E. Bonneville Ave.                          161 North Clark St., Suite 4200
                                               Las Vegas, Nevada 89101                         Admitted Pro Hac Vice
                                           5   Tel: 702-382-1170                               Chicago, Illinois 60601
                                               Fax: 702-382-1169                               Tel: 312-876-7100
                                           6                                                   Fax: 312-876-0288
                                               Proposed Attorneys for Debtors and
                                           7
                                               Debtors in Possession                           Proposed Attorneys for Debtors and
                                           8                                                   Debtors in Possession

                                           9                            UNITED STATES BANKRUPTCY COURT
                                                                               DISTRICT OF NEVADA
                                          10

                                          11   In re METAL PARTNERS REBAR, LLC,                 BK-20-12878-abl
                                                    Affects this Debtor.                        Chapter 11 (Lead Case)
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12                                                    (Jointly Administered)
                                               In re BGD LV HOLDING, LLC,                       BK-20-12876-abl
                                          13
       LARSON & ZIRZOW, LLC




                                                    Affects this Debtor.                        Chapter 11
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          14
                                               In re BRG HOLDING, LLC,                          BK-20-12879-abl
                                          15        Affects this Debtor.                        Chapter 11

                                          16   In re BCG OWNCO, LLC,                            BK-20-12880-abl
                                          17        Affects this Debtor.                        Chapter 11
                                                                                                Date: June 19, 2020
                                          18                                                    Time: 10:30 a.m.
                                          19
                                                                               CERTIFICATE OF SERVICE
                                          20
                                                      1.       On July 6, 2020, the following document was served:
                                          21
                                                                a.    Declaration of Joseph Tedesco Pursuant to Order (i)      ECF No. 128
                                          22                          Authorizing Debtor to (A) Pay Certain Prepetition
                                                                      Wages, Benefits and Other Compensation, and (B)
                                          23                          Continue Employee Compensation and Employee
                                                                      Benefits Programs, and (ii) Granting Related Relief
                                          24

                                          25          2.       The above-named document was served by the following means to the persons as
                                          26   listed below:
                                          27                   a.     ECF System:
                                          28
                                               Case 20-12878-abl     Doc 145     Entered 07/13/20 09:34:57        Page 2 of 3


                                           1               BRETT A. AXELROD on behalf of Interested Party JOSE D. CARRERO AND
                                                           JRC OPCO, LLC
                                           2               baxelrod@foxrothschild.com,
                                                           pchlum@foxrothschild.com;mwilson@foxrothschild.com
                                           3

                                           4               ROBERT R. KINAS on behalf of Creditor JPMORGAN CHASE BANK, N.A.
                                                           rkinas@swlaw.com,
                                           5               jmath@swlaw.com;mfull@swlaw.com;docket_las@swlaw.com;nkanute@swlaw.
                                                           com;jstevenson@swlaw.com
                                           6
                                                           JEFFREY KURTZMAN on behalf of Creditor F&M TRANSPORTATION LLC
                                           7
                                                           kurtzman@kurtzmansteady.com
                                           8
                                                           BART K. LARSEN on behalf of Creditor TRAXYS NORTH AMERICA, LLC
                                           9               BLARSEN@SHEA.LAW,
                                                           3542839420@filings.docketbird.com;support@shea.law
                                          10

                                          11               CHRISTOPHER S. NAVEJA
                                                           christopher.naveja@saul.com
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12
                                                           PETER J ROBERTS on behalf of Interested Party JOSE D. CARRERO AND
                                          13
       LARSON & ZIRZOW, LLC




                                                           JRC OPCO, LLC
        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                                           proberts@foxrothschild.com
                                          14

                                          15               STACY H RUBIN on behalf of Creditor STORE CAPITAL ACQUISITIONS,
                                                           LLC
                                          16               rubins@ballardspahr.com,
                                                           docketClerk_LasVegas@ballardspahr.com;lvdocket@ballardspahr.com
                                          17
                                                           HOLLY S STOBERSKI on behalf of Creditor GERDAU AMERISTEEL US
                                          18               INC.
                                          19               hstoberski@duanemorris.com,
                                                           jrreeder@duanemorris.com;AutoDocketLV@duanemorris.com;jldailey@duanem
                                          20               orris.com

                                          21               U.S. TRUSTEE - LV - 11
                                                           USTPRegion17.lv.ecf@usdoj.gov
                                          22

                                          23               MICHAEL B WIXOM on behalf of Creditor WELLS FARGO BANK, N.A.
                                                           mbw@slwlaw.com, mwarner@slwlaw.com
                                          24
                                                           b.      United States mail, postage fully prepaid:
                                          25

                                          26               c.      Personal Service:
                                          27
                                                    I personally delivered the document(s) to the persons at these addresses:
                                          28

                                                                                             2
                                               Case 20-12878-abl       Doc 145     Entered 07/13/20 09:34:57           Page 3 of 3


                                           1                      For a party represented by an attorney, delivery was made by handing the
                                                                  document(s) at the attorney’s office with a clerk or other person in charge, or if no
                                           2                      one is in charge by leaving the document(s) in a conspicuous place in the office.

                                           3                      For a party, delivery was made by handling the document(s) to the party or by
                                                                  leaving the document(s) at the person’s dwelling house or usual place of abode
                                           4                      with someone of suitable age and discretion residing there.
                                           5
                                                            d.      By direct email:
                                           6
                                                             Based upon the written agreement of the parties to accept service by email or a court
                                           7        order, I caused the above referenced document(s) to be sent to the persons at the email addresses
                                                    listed below. I did not receive, within a reasonable time after the transmission, any electronic
                                           8        message or other indication that the transmission was unsuccessful.

                                           9                e.      By fax transmission:
                                                            Based upon the written agreement of the parties to accept service by fax transmission or a
                                          10       court order, I faxed the document(s) to the persons at the fax numbers listed below. No error was
                                                   reported by the fax machine that I used. A copy of the record of the fax transmission is attached.
                                          11
                                                            f.      By messenger:
Tel: (702) 382-1170 Fax: (702) 382-1169




                                          12
                                                            I served the document(s) by placing them in an envelope or package addressed to
                                          13        the persons at the addresses listed below and providing them to a messenger for service.
       LARSON & ZIRZOW, LLC

        Las Vegas, Nevada 89101
          850 E. Bonneville Ave.




                                          14
                                                    I declare under penalty of perjury that the foregoing is true and correct.
                                          15
                                                    Dated: July 13, 2020.
                                          16

                                          17     Trish Huelsman                                      /s/ Trish Huelsman
                                                 (Name of Declarant)                                 (Signature of Declarant)
                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                                                                                3
